
	

113 SRES 403 IS: Condemning the actions of the Government of Turkey in restricting free expression and Internet freedom on social media.
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 403
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Murphy (for himself and Mr. Johnson of Wisconsin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning the actions of the Government of Turkey in restricting free expression and Internet
			 freedom on social media.
	
	
		Whereas an independent, unfettered media and freedom of expression, including on the Internet and
			 social media sites, are essential elements of democratic, open societies;Whereas infringement of press freedom in Turkey is a serious concern, with more journalists
			 currently imprisoned in Turkey than in any other country;Whereas millions of people in Turkey, including senior members of the Government of Turkey, use
			 Twitter and other social media sites to communicate on a daily
			 basis;Whereas the Government of Turkey imposed a countrywide ban on access to Twitter on March 20, 2014,
			 blocking the use of the communications platform to engage in political
			 speech;Whereas respected nongovernmental organizations such as Amnesty International, Reporters Without
			 Borders, and Freedom House have condemned the decision to block Twitter as
			 an attack on Internet freedom and freedom of expression in Turkey;Whereas the President of Turkey, Abdullah Gul, defied the ban to send out a series of tweets
			 questioning the government’s actions;Whereas the Turkish Bar Association argued that the ban is unconstitutional and in violation of
			 Turkish and European human rights laws; andWhereas, on March 26, 2014, the district court in Ankara, Turkey, blocked implementation of the ban
			 because it may restrict the freedoms of expression and communication,
			 which are
			 protected by the Turkish Constitution and the European Convention of Human
			 Rights: Now, therefore, be it
	
		That the Senate—(1)condemns the Government of Turkey’s restrictions on freedom of the press, freedom of expression,
			 and Internet freedom;(2)recognizes the critical role that technology and social media sites play in helping independent
			 journalists and the general public to communicate and access information;(3)reaffirms the centrality of Internet freedom to efforts by the United States Government to support
			 democracy and promote good governance around the world; and(4)calls on the Government of Turkey to immediately end its restrictions on media freedom, including
			 social media, and restore access to Twitter.
